Citation Nr: 0415284	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  99-23 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability 
prior to January 3, 2002.  


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney-
at-Law


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1999 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In pertinent part, that decision denied 
a TIDU.  In February 2001, the Board remanded the claim for 
additional development.  

In September 2002, the RO continued the denial of a TDIU and 
the case was returned to the Board.  In a January 2003 Board 
decision, the Board determined that the schedular criteria 
for a total schedular evaluation of 100 percent for valvular 
heart disease were met effective January 3, 2002.  However, 
the Board determined that the criteria for TDIU rating were 
not met prior to January 3, 2002.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In November 2003, the veteran's representative and VA General 
Counsel filed a Joint Motion for Partial Remand and requested 
an order vacating and remanding the portion of the January 
2003 Board decision addressing the issue of TDIU.  In a 
November 2003 order, the Court granted the motion, and 
vacated and remanded the January 2003 Board decision as to 
the issue of entitlement to a TDIU prior to January 3, 2002.  

The issue is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.




REMAND

As per the Joint Motion for Partial Remand and subsequent 
Court Order mentioned above, the RO should ensure compliance 
with the duty to assist, documentation and notification 
requirements set forth in the Veterans Claim Assistance Act 
(VCAA).  Additionally, the Court determined that the VA 
examination in January 2002 did not provide the necessary 
opinion as requested.  Therefore, a remand was necessary to 
provide compliance with the Board's February 2001 remand.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the claim is REMANDED for the following:  

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.

2.  The VBA AMC should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his heart condition on appeal or any 
records that are not currently included 
in the clams file.  With any necessary 
authorization from the veteran, the VBA 
AMC should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.

3.  After completion of #1-2 above, the 
VBA should request a comprehensive VA 
evaluation review of the evidence of 
record to include evaluation by a 
cardiologist to determine the severity of 
his valvular heart disease prior to 
January 3, 2002.  The veteran's claims 
folder should be made available to the 
examiner, and the examiner is requested 
to review the claims folder in 
conjunction with the examination.   The 
examiner should provide an opinion as to 
the effect of the service-connected heart 
disability on the veteran's ability to 
maintain employment prior to January 3, 
2002.  The opinion should contain 
discussion of the reasons and bases for 
reaching such conclusion.

4.  After completion of the above, the 
VBA AMC should readjudicate the issue of 
entitlement to a TDIU.  Then, the VBA AMC 
should issue a Supplemental Statement of 
the Case (SSOC) to the veteran on the 
issue on appeal which sets forth the 
evidence received by the VBA AMC since 
the Statement of the Case (SOC) was 
issued.  The claimant and his attorney 
should be given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




